Citation Nr: 9905241	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-12 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased disability evaluation for 
duodenal ulcer disease, currently evaluated as 10 percent 
disabling.

2. Entitlement to an increased disability evaluation for left 
calcaneal spur with associated Achilles tenosynovitis, 
current evaluated as 10 percent disabling.

3. Entitlement to an effective date earlier than January 17th, 
1991 for the award of service connection for duodenal 
ulcer disease and left calcaneal spur with associated 
Achilles tenosynovitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from July 1971 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in October 1994 and 
February 1997, by the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).


REMAND

Review of the record reveals that the appellant has argued 
that his service-connected disabilities have increased in 
severity since they were last evaluated.  In support of these 
contentions, he has submitted private treatment reports dated 
in 1997 and 1998 which document treatment for his 
disabilities.  

The United States Court of Veterans Appeals (Court) held in 
Snuffer v. Gober, 10 Vet. App. 400 (1997), (citing Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994), that "VA regulations 
specifically require the performance of a new medical 
examination ...[when] 'evidence indicated there has been a 
material change in a disability or that the current rating 
may be incorrect.' "  Upon review of the additional 
outpatient records submitted by the appellant in support of 
his claims, the Board notes that these records, documenting 
treatment, are not in such detail as to provide a basis upon 
which to adequately determine the current nature and severity 
of the duodenal ulcer disease and left calcaneal spur with 
associated tenosynovitis.  These records reflect document 
variable epigastric symptomatology including vomiting and 
abdominal pain and in March 1998, the appellant indicated 
that he was limited in his ability to work due to the nature 
of his employment requiring long periods of standing and 
carrying heavy objects which resulted in pain and stiffness 
in his left foot.

In view of these findings and the appellant's assertions 
regarding the severity of his service-connected disabilities, 
the Board believes that additional development is necessary 
prior to completion of appellate review of this case.  See 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) ("where the 
record does not adequately reveal the current state of the 
claimant's disability and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination').

The Board further notes that in conjunction with his claim 
for entitlement to an earlier effective date for the award of 
service connection for duodenal ulcer disease and left 
calcaneal spur with associated Achilles tenosynovitis, in his 
VA Form 9, Substantive Appeal, received at the RO in May 
1995, he has raised the issue of clear and unmistakable error 
in the March 1978 rating decision.  In view of the fact that 
the current effective date is predicated upon the finality of 
the March 1978 decision, the issue of clear and unmistakable 
error in that decision must be adjudicated prior to 
completion of adjudication of the pending effective date 
issue.

Accordingly, in an effort to fully assist the appellant in 
the development of his case, and to extend to the appellant 
every equitable consideration, this case is REMANDED for the 
following action:

1. While this case is in remand status, 
the appellant and his representative 
may submit additional evidence and/or 
argument on the appealed issues.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).  The appellant is 
further advised that he should assist 
the RO, to the extent possible, in the 
development of his claims, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 
1 Vet.App. 191, 193 (1991).

2. The RO should request that the 
appellant identify dates, locations 
and treatment providers for all 
private or VA treatment for the 
disabilities currently on appeal since 
March 1998.  Efforts to obtain any 
records of treatment should be 
documented and any evidence received 
in response to this request should be 
associated with the claims folder.

3. The appellant should be scheduled for 
comprehensive VA examinations in an 
effort to determine the current nature 
and severity of the duodenal ulcer 
disease and left calcaneal spur with 
associated tenosynovitis.  The claims 
folder and a copy of this remand must 
be made available to, and reviewed by 
the examiners prior to the 
examinations.  All diagnostic tests 
and studies deemed necessary by the 
examiners, to include radiological 
studies should be conducted.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiners should review the results of 
any testing prior to completion of the 
reports.  The reports of the 
examinations should be comprehensive 
and include a detailed account of all 
manifestations of relevant pathology 
found to be present.  The examiners 
should provide complete rationale for 
all conclusions reached.

4. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  38 C.F.R. § 4.2 (1998); 
Stegall v. West, 11 Vet. App. 268 
(1998).

5. Thereafter, the RO should readjudicate 
the appellant's claims with 
consideration of all the evidence of 
record, to include the additional 
evidence obtained as a result of this 
remand as well as the issue of clear 
and unmistakable error in the March 
1978 rating decision.

If the benefits remain denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case (SSOC) which provides citation to and discussion 
of the relevant law and regulations and they should be 
provided a reasonable period of time in which to respond to 
the SSOC.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The appellant 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


